19-01022-mew          Doc 46       Filed 08/01/19      Entered 08/01/19 14:14:33    Main Document
                                                      Pg 1 of 6


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re                                                          :   Chapter 7
                                                                :
 BOAZ BAGBAG,                                                   :   Case No. 08-12667 (MEW)
                                                                :
                                     Debtor.                    :
 ---------------------------------------------------------------x
 BOAZ BAGBAG,                                                   :
                                                                :
                                     Petitioner,                :
                                                                :
                   - against -                                  :   Adv. Proc. No. 19-01022 (MEW)
                                                                :
 SUMMA CAPITAL CORP.,                                           :
                                                                :
                                     Respondent.                :
 ---------------------------------------------------------------x

                   DECISION DENYING MOTION TO VACATE JUDGMENT

         This adversary proceeding originated in the Supreme Court for the State of New

 York. It was removed to the United States District Court for the District of New York

 and then referred to this Court. The Debtor’s action sought an accounting and discovery

 related to pre-judgment calculations related to a June 10, 2010 Judgment (the “2010

 Judgment”) entered by the Bankruptcy Court, which the Debtor asserted had been fully

 paid. The Debtor also asserted that the Debtor’s former bankruptcy counsel did not have

 authority to enter into the settlement that formed the basis for the entry of the 2010

 Judgment.

         At a pre-trial conference held on April 2, 2019, the Court held that the complaint

 should be treated as a motion for relief from a judgment pursuant to Fed. R. Civ. P. 60,

 made applicable by Fed. R. Bankr. P. 9024. The Court directed the Debtor to file a such

 a motion, which the Debtor did on April 19, 2019 (the “Rule 60(b) Motion”). [Dkt No.
19-01022-mew       Doc 46      Filed 08/01/19    Entered 08/01/19 14:14:33          Main Document
                                                Pg 2 of 6


 14]. Summa Capital opposed the Rule 60(b) Motion. At the April 2, 2019 conference,

 the Court also denied the Debtor’s request for certain discovery as unwarranted until the

 Court ruled on whether there were grounds to re-open the 2010 Judgment.

         The evidentiary hearing on the Rule 60(b) Motion was held on July 30-31, 2019

 (the “Hearing”). At the conclusion of the Hearing the Court announced its decision and

 the bases for its decision. This written Decision incorporates the Court’s rulings and

 modifies it slightly for purposes of clarification and for purposes of adding appropriate

 citations.

         There are two issues raised by Mr. Bagbag’s motion for relief that are serious issues but

 that the Court does not need to reach. The first issue relates to the timing of the motion. It

 comes nearly nine years after the judgment was entered. The motion alleges that there was a

 mistake or lack of understanding, or lack of authority, or fraud in connection with the entry of

 the stipulated judgment. There is substantial basis for an argument that those are grounds that

 needed to be asserted within one year after the entry of the judgment in order to permit relief

 from the judgment. See Fed. R. Civ. P. 60(b)(1)-(3), (c)(1). To the extent the motion seeks relief

 under Rule 60(b)(6), it still had to be asserted in a reasonable time. Essentially what happened

 here is that Mr. Bagbag willfully blinded himself to what happened in his own bankruptcy case,

 and contends that it is reasonable, nine years later, to raise issues that he says he only recently

 discovered but that he could have raised much earlier if he had paid attention. I think there is a

 serious question whether that would have been enough under Rule 60(c)(1).

         The second issue is whether Mr. Bagbag’s attorney had apparent authority to enter into

 the relevant stipulation and to agree, on Mr. Bagbag’s behalf, to the entry of a judgment. The

 record made clear the attorney’s participation in settlement discussions was explicitly authorized



                                                   2
19-01022-mew       Doc 46     Filed 08/01/19    Entered 08/01/19 14:14:33           Main Document
                                               Pg 3 of 6


 by Mr. Bagbag. The record suggests that the attorney may have had apparent authority that

 would have been enough to support the judgment.

        However, I do not need to address the timeliness of the motion, or the apparent authority

 issues, because I find, based on the record, that actual authority to enter into the stipulation was

 given. The arguments to the contrary, I find, are wholly without merit.

        It is clear, under the authorities that Mr. Bagbag’s counsel cited to me yesterday, which

 discussed both apparent authority and actual authority, that lawyers are presumed to have acted

 with authority. Pereira v. Sonia Holdings, Ltd (In re Artha Management, Inc.) 91 F.3d 326, 330

 (2d Cir. 1996), Kollel Mateh Efraim, LLC, 334 B.R. 554, 559 (S.D.N.Y. 2005). Under the

 Second Circuit standards, proof of a lack of authority is allowed but the proof must be

 substantial, and it is the burden of the party who seeks to question his attorney’s authority to

 provide such proof. See Pereira v. Sonia Holdings, Ltd (In re Artha Management, Inc.) 91 F.3d

 326, 330 (2d Cir. 1996) (noting that the presumption places the burden of proof on the party

 challenging authority, which requires “clear evidence” that a party intended not to be bound by

 its attorney’s signature); United States v. Int’l Bhd. of Teamsters, 986 F.2d 15, 20 ( 2d Cir. 1993)

 (stating that “[t]he burden of proving that an attorney entered into a settlement agreement

 without authority is not insubstantial); Kollel Mateh Efraim, LLC, 334 B.R. 554, 559 (S.D.N.Y.

 2005) (noting that party challenging its attorney’s authority to settle a case bears the burden of

 proving it by “affirmative evidence”).

        Proof of a lack of authority was not provided in this case. Mr. Bagbag’s and his lawyer’s

 recollections were rather fuzzy as to just what they discussed, which is understandable since we

 are now nine years after the fact. However, the attorney (Mr. Katzner) was confident that in fact

 he did discuss and explain this stipulation with Mr. Bagbag. The most definitive evidence on



                                                   3
19-01022-mew       Doc 46     Filed 08/01/19    Entered 08/01/19 14:14:33          Main Document
                                               Pg 4 of 6


 this point is Summa’s Exhibit “LL,” which makes quite clear to me, and I so find, that on June 2,

 2010 Mr. Katzner sent, to Mr. Bagbag, the stipulation that formed the model for the Summa

 stipulation, which was a stipulation with another group of creditors represented by Mr.

 Gumenick. I find that Mr. Katzner had previously discussed that stipulation with Mr. Bagbag,

 and I don’t really think I had much of a denial of that from Mr. Bagbag. Mr. Katzner also

 forwarded, with his email, the “proposed Stipulation” with Summa, with a characterization that

 Summa wants the same thing that was in the Gumenick stipulation – namely, an agreement on

 the amount of its debt and an agreement that the debt would be nondischargeable. Mr. Bagbag’s

 counsel produced a different version of this email chain (PX 10) that ended with a statement by

 Mr. Bagbag that the stipulation was okay if it “sealed the case completely.” But the more

 complete exchange that appears in Exhibit LL shows that Mr. Katzner then responded by saying

 that the stipulation would eliminate a potential obstacle to a dismissal of the case, and that “you

 will still owe the money regardless of what happens.” In context this makes clear that whether

 the case is dismissed, or whether the case remains open but with a stipulated judgment, the debt

 would not be discharged. Mr. Bagbag now claims that this outcome was wholly unthinkable to

 him, but it is exactly what that sentence says. Mr. Katzner then asked “[s]hould I move forward

 with it?” and the unmistakable, clear response - undenied response - by Mr. Bagbag was “yes.”

        The email chain set forth in Exhibit LL conferred actual authority to enter into the

 Stipulation and to agree to the entry of the judgment in favor of Summa. It authorized the

 judgment just as much as if Mr. Bagbag had, at that point -- with the exact same knowledge --

 signed the stipulation in his own name and by his own hand. If he now thinks that he

 misunderstood, or that he gave authority without having as much of an educated response from

 his counsel as he now would have liked, or that his counsel was inexperienced and maybe should



                                                  4
19-01022-mew        Doc 46     Filed 08/01/19    Entered 08/01/19 14:14:33           Main Document
                                                Pg 5 of 6


 not have even recommended this, those are questions about potential malpractice that I think are

 barred by the passage of time. They are not questions about the authority to execute the

 stipulation that he plainly granted to his attorney.

        There are also allegations in the motion papers that the defendant, Summa, committed

 fraud in connection with the judgment. Fraud is a claim that is supposed to be raised under Rule

 60(b) within one year, but there is a vague provision in the rule that says the Court retains the

 authority to address fraud on the court, notwithstanding the one-year time limit. The fraud

 allegation was wholly unsupported and was wholly unwarranted here. Mr. Bagbag now has

 questions about what went into the calculation of the judgment amount, but he agreed to it at the

 time, he knew it was over $1 million, and he elected not to make a further investigation at that

 time. There is no evidence – zero – that Summa attempted to deceive anybody or hid anything,

 or that there is any reason on the grounds of fraud to undo this judgment. All of the questions

 relating to the amount of the judgment really are disguised attempts to relitigate what Mr.

 Bagbag now wishes he had not authorized his counsel to agree to, which is a specific number.

 That is not a sufficient reason to reopen the judgment.

        There were also many times during the Hearing where the experience and ability of Mr.

 Katzner were criticized, which I found inappropriate. While Mr. Katzner’s level of experience

 was criticized, in fact, when I look at his email, he did send the stipulation to his client, he did

 make clear that it would mean that the debt was still owing, and he did get authorization to sign

 it. I also found his testimony credible, and I so find, that he discussed the stipulation orally with

 Mr. Bagbag. In that context, criticisms of his level of experience were really unjustified.

        I also have arguments that the stipulation made no sense, but in fact it made perfect sense.

 The parties agreed to an amount that was due and owing. If Mr. Bagbab thought that the



                                                    5
19-01022-mew        Doc 46     Filed 08/01/19    Entered 08/01/19 14:14:33        Main Document
                                                Pg 6 of 6


 calculations were wrong, he could have looked into it further. I note that the trustee allowed the

 same claim in the bankruptcy case of Mr. Bagbag’s company, so that the trustee apparently

 found the calculations to be appropriate and did not require further investigation. As to whether

 it made sense to agree to a nondischargeable claim: the evidence at the Hearing included

 suggestions of serious accusations of wrongdoing by Mr. Bagbag that apparently had some role

 in the early conversion of the Pace case to chapter 7, including allegations that Mr. Bagbag had

 provided false invoices to Summa, had made false representations as to the eligibility of certain

 accounts receivable for purposes of the Summa financing, and had diverted payments that

 constituted Summa’s collateral. I do not even have a denial by Mr. Bagbag of any of those

 accusations. So to argue that the stipulation somehow makes so little sense that I should infer

 that it is the product of fraud or lack of authority just does not hold water.

         I therefore rule in favor of Summa and deny the request for relief from the judgment. We

 will enter an order to that effect.

 Dated: New York, New York
        August 1, 2019


                                                /s/ Michael E. Wiles
                                                Honorable Michael E. Wiles
                                                United States Bankruptcy Judge




                                                    6
